 8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 1 of 27 - Page ID # 996




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

TIMM GRANDVIEW, LLC, a Nebraska
Limited Liability Company;
                                                            8:20CV197
                    Plaintiff,

         vs.                                      MEMORANDUM AND ORDER

AMGUARD INSURANCE COMPANY, a
Pennsylvania Company; and
BERKSHIRE HATHAWAY GUARD
INSURANCE COMPANIES, a
Pennsylvania Company;

                    Defendants.


      Pending before the court is the motion to compel written discovery
responses filed by Plaintiff Timm Grandview, LLC (“Plaintiff”), (Filing No. 39). Being
fully advised, Plaintiff’s motion will be granted in part and denied part as outlined
below.


                                  BACKGROUND


      On August 19, 2017, a significant hailstorm passed through Kearney,
Nebraska, causing damage to two apartment buildings owned by Plaintiff. (Filing
No. 11 at CM/ECF p. 8, ¶ 14). One complex is located at 1319 East 45th Street,
while the other is located at 4010 Avenue R (“the Subject Properties”). When
Plaintiff discovered the damage, it notified Defendant AmGUARD Insurance
Company (“AmGUARD”), who, at all relevant times, provided property insurance
to Plaintiff for the Subject Properties. (Filing No. 1-1 at CM/ECF p. 7-8, ¶¶ 11, 15).




                                          1
 8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 2 of 27 - Page ID # 997




      AmGUARD then opened claims and began an investigation into the nature
and extent of the purported hail damage. After conducting its investigation,
AmGUARD issued payment for covered damages to both Subject Properties.
However, Plaintiff contends that AmGUARD inappropriately prolonged its
investigation for more than a year, and then “grossly underpaid” Plaintiff for those
covered damages. (Filing No. 40 at CM/ECF p. 2). On December 16, 2019,
Plaintiff filed the instant action against AmGUARD and co-Defendant Berkshire
Hathaway Guard Insurance Companies (“Berkshire Hathaway”). The operative
pleading alleges claims for both breach of contract and for a breach of the covenant
of good faith and fair dealing, (Filing No. 1-1 at CM/ECF pp. 12-14). The case was
removed to federal court on May 26, 2020. (Filing No. 1).


      This court entered progression deadlines, (Filing No. 19), and the parties
began discovery. Plaintiff served its First Set of Discovery Requests to AmGUARD
on August 5, 2020. (Filing No. 40 at CM/ECF p. 2). On September 9, 2020,
AmGUARD submitted its Answers to Plaintiff’s Interrogatories and its Responses
to Plaintiff’s Requests for Admissions. (Filing Nos. 41-4 and 41-5). Plaintiff’s
counsel agreed to extend AmGUARD’s deadline for responding to Plaintiff’s
Requests for Production, and AmGUARD ultimately provided its Responses on
October 5, 2020. (Filing No. 41-6).


       On October 23, 2020, Plaintiff’s counsel sent AmGUARD’s counsel a meet
and confer letter, requesting supplementation of certain of AmGUARD’s discovery
responses. (Filing No. 41-7). Following up on the letter, on November 17, 2020,
counsel discussed the discovery responses via telephone in an effort to come to
an amicable resolution. That conference, however, did not resolve the conflict, and
the parties contacted the court to set a discovery conference before the
undersigned magistrate judge. The discovery conference was held on December
22, 2020. (Filing No. 34). At issue during the conference were AmGUARD’s

                                         2
  8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 3 of 27 - Page ID # 998




Answers to Interrogatories Nos. 2, 10, 12(d), 13(d), 18, 19, 20, and 21 and its
Responses to Requests for Production Nos. 2, 3, 4, 9, 11, 14, 15, 16, 17, 19, 20,
21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 34, 35, 40, 44, 45, 46, 47, 48, and
49.


      The undersigned discussed the disputed discovery with the parties, outlining
preliminary thoughts as they related to the relevancy of the disputed material and
the other issues raised. I then instructed the parties to again attempt informal
resolution of their dispute. Those attempts were unsuccessful, and Plaintiff filed
the instant motion on January 29, 2020, (Filing No. 39). Still at issue are the
responses to Interrogatories Nos. 2, 18, 19, 20, and 21 and Requests for
Production Nos. 2, 3, 4, 9, 11, 14, 15, 16, 17, 19, 20, 21, 22, 23, 24, 25, 26, 27,
28, 29, 30, 31, 32, 34, 35, 40, 45, 46, 47, 48, and 49. (Filing No. 40 at CM/ECF p.
4).


      The court will address each disputed response below.


                               LEGAL STANDARD


      The scope of discovery in a civil case is governed by Federal Rule of Civil
Procedure 26, as amended December 1, 2015. Rule 26(b)(1) provides that:


      Unless otherwise limited by court order, the scope of discovery is as
      follows: Parties may obtain discovery regarding any nonprivileged
      matter that is relevant to any party's claim or defense and proportional
      to the needs of the case, considering the importance of the issues at
      stake in the action, the amount in controversy, the parties’ relative
      access to relevant information, the parties’ resources, the importance
      of the discovery in resolving the issues, and whether the burden or
      expense of the proposed discovery outweighs its likely benefit.
      Information within this scope of discovery need not be admissible in
      evidence to be discoverable.

                                         3
  8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 4 of 27 - Page ID # 999




Fed. R. Civ. P. 26(b)(1). The 2015 Amendment to Rule 26 “restor[ed]
proportionality as an express component of the scope of discovery[.]” Fed. R. Civ.
P. 26 advisory committee's notes to 2015 amendment. But, while Rule 26 was
amended to include the word “proportional,” the concept of proportionality existed
under the prior Rule. See Fed. R. Civ. P. 26(b)(1) advisory committee’s notes to
2015 amendment (“restoring the proportionality calculation to Rule 26(b)(1) does
not change the existing responsibilities of the court and the parties to consider
proportionality”). Put differently, the duty of the court to evaluate both the relevancy
and proportionality of all discovery remained constant – both before and after 2015.


      With that in mind, the court must still satisfy itself that the requesting party
has made an initial, threshold showing that the information sought is relevant, prior
to turning to the proportionality inquiry. Humphreys & Partners Architects, LP v.
Com. Inv. Properties, Inc., 2020 WL 3971604, at *2 (D. Neb. July 14, 2020) (citing
Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir. 1992)).


      “[T]he standard of relevance in the context of discovery is broader than in
the context of admissibility.” Hofer, 981 F.2d 377, 380 (8th Cir. 1992). “Discovery
requests should be considered relevant if there is any possibility the information
sought is relevant to any issue in the case…[.]” Marquis ProCap Sys., LLC v.
Novozymes N. Am., Inc., 2021 WL 119570, at *3 (D. Neb. Jan. 13, 2021) (citation
omitted and emphasis added). But, even if the requesting party meets the low
threshold for demonstrating relevancy, the court will then consider whether the
discovery is proportional to the needs of the case.


      Rule 26(b)(1) does not give any party “the unilateral ability to dictate the
scope of discovery based on their own view of the parties' respective theories of
the case.” Sentis Grp., Inc. v. Shell Oil Co., 763 F.3d 919, 925 (8th Cir. 2014).

                                           4
 8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 5 of 27 - Page ID # 1000




Instead, the court and the parties must jointly consider the proportionality of the
requests at issue: the burden is not rigidly placed on either litigant. As explained
by the 2015 Advisory Committee:


      A party claiming undue burden or expense ordinarily has far better
      information -- perhaps the only information -- with respect to that part
      of the determination. A party claiming that a request is important to
      resolve the issues should be able to explain the ways in which the
      underlying information bears on the issues as that party understands
      them. The court's responsibility, using all the information provided by
      the parties, is to consider these and all the other factors in reaching a
      case-specific determination of the appropriate scope of discovery.

Fed. R. Civ. P. 26 advisory committee's notes to 2015 amendment. In the end, it
is the collective responsibility of the parties and the court to consider the
proportionality of all discovery requests. Id.


      The court can limit the extent of discovery if it determines the discovery is
unreasonably cumulative or duplicative, could be obtained from a more convenient
source, or if the expense or burden of discovery outweighs its benefit. Fed. R. Civ.
P. 26(b)(2)(C)(i); see also Misc. Docket Matter No. 1 v. Misc. Docket Matter No. 2,
197 F. 3d 922, 925 (8th Cir. 1999) (“discovery is not permitted where no need is
shown, or compliance would be unduly burdensome, or where harm to the person
from whom discovery is sought outweighs the need of the person seeking
discovery of the information”). In determining whether to limit discovery, the court
should consider and weigh the factors outlined in Rule 26(b)(1): the resources of
the parties, their relative access to the disputed discovery, the amount in
controversy in the lawsuit, the likely benefit and/or importance of the information
to resolving the parties’ dispute, and the general importance of the issues at stake
in the litigation. Fed. R. Civ. P. 26(b)(1).



                                               5
 8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 6 of 27 - Page ID # 1001




                                    DISCUSSION


       During the discovery conference on December 22, 2020, the undersigned
grouped the disputed discovery requests into ten overarching topics. The universe
of disputed requests remains largely the same. So, I will address the discovery
utilizing the same topics discussed at the conference and relied upon by Plaintiff
in its briefing.


       Before turning to each specific subset of discovery requests, the court notes
the posture of this case. Plaintiff’s complaint alleges two theories of recovery
against AmGUARD; that is, Plaintiff seeks damages for breach of contract and for
denial of insurance coverage “in bad faith and in violation of Nebraska’s Unfair
Insurance Claims Settlement Practices Act.” (Filing No. 48 at CM/ECF p. 5).


        When an allegation of bad faith is properly pleaded, the scope of discovery
is broader than in a garden variety insurance contract dispute. See, e.g., Seabron
v. Am. Fam. Mut. Ins. Co., 862 F. Supp. 2d 1149, 1157 (D. Colo. 2012), order
clarified on reconsideration (June 26, 2012) (“The case for discoverability is much
stronger when a bad faith claim is alleged” (citation omitted)). Liability for bad faith
may be established where there is no reasonable basis for denial of a claim, and
the insurer acted with knowledge or reckless disregard of the lack of reasonable
basis for denial. Williams v. Allstate Indem. Co., 266 Neb. 794, 799, 669 N.W.2d
455, 460 (2003). An insured can prove reckless disregard by showing the insurer’s
decision to deny the claim was not based on or supported by the results of a proper
investigation. Ruwe v. Farmers Mut. United Ins. Co., 238 Neb. 67, 74, 469 N.W.2d
129, 135 (1991).


       Thus, in bad faith cases, courts have been more willing to expand discovery
to allow plaintiffs to probe the insurer’s motivation, timeline, and intent in the claims

                                           6
 8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 7 of 27 - Page ID # 1002




process. See, e.g., Gronik v. Balthasar, 2013 WL 5376025, at *3 (E.D. Wis. Sept.
24, 2013) (“the scope of discovery in a bad faith action is broader than in a breach
of contract action”); Country Club of Fairfield, Inc. v. New Hampshire Ins. Co., 2014
WL 3895923, at *4 (D. Conn. Aug. 8, 2014) (same). That does not mean discovery
is unlimited simply because bad faith is pleaded, and a plaintiff in a bad faith case
does not have carte blanche access to a defendant insurer’s sensitive data.
Kosierowski v. Allstate Ins. Co., 51 F.Supp.2d 583, 594 (E. D. Pa.1999) (“The court
agrees that the bad faith statute is not intended to be a means for individual
plaintiffs to attack an entire insurance industry”). The court will consider the scope,
burden, temporal boundaries, and proprietary nature of the information sought
before it allows a plaintiff to obtain access to an insurer’s internal business
documents and processes. Santer v. Tchrs. Ins. & Annuity Ass'n, 2008 WL
755774, at *3 (E.D. Pa. Mar. 18, 2008).


      With that context in mind, the court now turns to the requests at issue.


        I.   Defendant’s Business Goals and Results


      This topic encompasses Interrogatory No. 18 and Requests for Production
Nos. 19, 20, 48, and 49.


      Interrogatory No. 18 asks AmGUARD to “describe with specificity
AmGUARD’s loss ratio goals and actual loss ratios for the years 2017, 2018, and
2019, including how these actual loss ratios were calculated.” (Filing No. 41-4 at
CM/ECF p. 13). Plaintiff argues the loss ratio goals, and the method of calculation,
are relevant to show the “pressures of performance on claims adjusters.” (Filing
No. 40 at CM/ECF p. 11). If those adjusters were overly incentivized to minimize
loses – based on the company’s stated goals – then, Plaintiff claims, evidence of
those goals and their calculation method is relevant in determining whether an

                                          7
 8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 8 of 27 - Page ID # 1003




insurer engages in a bad faith pattern of underpaying for covered losses. (Filing
No. 40 at CM/ECF pp. 11-12). Plaintiff asserts that practice would be relevant to
their allegation bad faith claim.


      AmGUARD disagrees. AmGUARD claims that only the objective, case
specific facts are relevant to both the contract and bad faith claims because “if a
lawful basis for denial actually exists, the insurer, as a matter of law, cannot be
held liable in an action based on the tort of bad faith.” (Filing No. 46 at CM/ECF p.
7) (quoting Radecki v. Mutual of Omaha Ins. Co., 583 N.W.2d 320,255 Neb. 224,
229 (1998)). AmGUARD argues that only discovery as to whether AmGUARD had
a “reasonable basis” for denial of Plaintiff’s claim can be relevant. (Filing No. 46 at
CM/ECF p. 9).


      While AmGUARD has correctly stated the legal standard for bad faith, its
view of the scope of civil discovery is too narrow. Ultimately, the trier of fact will
have to decide whether AmGUARD has stated a legally sufficient reason to deny
Plaintiff’s coverage. Perhaps the fact finder will agree with AmGUARD’s
explanation for denying Plaintiff’s claims. But at this stage of the litigation, Plaintiff
does not have to simply take AmGUARD at its word and limit the scope of
discovery accordingly. Other courts in the Eighth Circuit have agreed, allowing
discovery of a defendant insurer’s loss ratio information in insurer bad faith claims.
See Lillibridge v. Nautilus Ins. Co., 2013 WL 1896825 (D. S.D. May 3, 2013).


      Plaintiff is within its right to formulate its own reasonable theory of the case
and to pursue proof thereof. Plaintiff is seeking information to show its claims were
denied or underpaid because the adjuster felt internal pressure to meet the
company’s goals on the amount of losses paid out to insureds, and not for the
reasons stated by AmGUARD. That information could prove or lead to evidence
proving that AmGUARD did not premise its denial on a reasonable investigation

                                            8
 8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 9 of 27 - Page ID # 1004




and instead denied the claim based on a bad faith desire to meet revenue goals.
Ruwe, 238 Neb. 67, 74, 469 N.W.2d 129, 135; see also Lillibridge, 2013 WL
1896825.


      Interrogatory No. 18 is reasonably calculated to lead to evidence of such a
rationale. Plaintiff has therefore demonstrated relevancy. Fed. R. Civ. P. 26(b)(1).
And, the court finds that the proportionality factors in Rule 26 also militate toward
allowing this discovery. AmGUARD has not argued that the information sought is
proprietary and/or confidential, or that the burden or expense of production would
be undue. AmGUARD does not claim Plaintiff could obtain this information from
another source. The record, based on a review of both the discovery objection in
question, the arguments in the briefing, and the evidence attached to motion, does
not provide the court with a sufficient basis to conclude that the benefit of this
discovery is outweighed by any burden on AmGUARD. The court will compel
AmGUARD to fully answer Interrogatory No. 18, as drafted.


      The Requests for Production at issue in this category seek AmGUARD’s: (1)
“annual [financial] statements (Request No. 19);” (2) “profits and losses as well as
salaries paid to Defendant’s top three officers (Request No. 20);” (3) the
“Intercompany Services and Cost Sharing Agreement (Request No. 48);” and (4)
the “Tax Allocation Agreement between Defendant and Berkshire Hathaway
(Request No. 49).” (Filing No. 41-6 at CM/ECF pp. 15-16, 25).


      Plaintiff claims that the above requests are relevant as potential evidence of
a “pattern and practice on a macro-level” that demonstrates that AmGUARD
denies or delays claims or underpays for covered damages in a bad faith effort to
pad their “bottom line.” (Filing No. 40 at CM/ECF p. 12). AmGUARD does not
specifically address any of the above responses in its briefing. In its discovery
responses, AmGUARD objected to Request Nos. 19 and 20, stating that the

                                         9
8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 10 of 27 - Page ID # 1005




documents sought were irrelevant and proprietary. AmGUARD objected to
Request No. 48 and 49 as “immaterial and irrelevant” but not as proprietary. (Filing
No. 41-6 at CM/ECF pp. 15-16, 25).


      These requests are extremely broad, and the court has located no case –
either persuasive or controlling – that has allowed this type of wholesale discovery
into a defendant insurer’s general financial situation. For example, in Kirschenman
v. Auto-Owners Ins., the principal case cited by Plaintiff in support of these
requests, the court allowed discovery of some financial data, but only as it related
to “efforts to increase” profitability and cost containment in the handling of claims.
Kirschenman v. Auto-Owners Ins., 280 F.R.D. 474, 483 (D.S.D. 2012), objections
overruled, 2012 WL 13040020 (D.S.D. Apr. 18, 2012). The Kirschenman plaintiff
was not looking for the defendant insurer’s actual profitability or overall financial
health. Rather, the requests were related to “company programs, campaigns, or
initiatives” designed to incentivize employees to contain costs, limit loss ratios, and
boost profitability. While the request for loss ratio information in Interrogatory No.
18 is specifically linked to employee incentivization, as was allowable in
Kirschenman and Lillibridge, the broad financial information sought here is not.


      Plaintiff seeks evidence of a pattern or practice of widespread, bad faith
claims denial based solely on financial incentive to AmGUARD, but it has not
provided the court with sufficient evidence or argument that these general requests
related to AmGUARD’s financial situation are relevant to that goal. The court will
not, on this showing, compel response to Request Nos. 19, 20, 48 or 49.


        II.   Marketing and Sales


      This topic encompasses Requests for Production Nos. 27 and 40.


                                          10
8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 11 of 27 - Page ID # 1006




      Request for Production No. 27 seeks


      All training materials, handbooks, claim guidelines, manuals or
      memoranda of any kind used by Defendant in training insurance
      agents and agency staff personnel, or any other individual involved in
      the sale, renewal and/or marketing of commercial property owners
      windstorm or hail insurance policies in the State of Nebraska from
      2017 to 2020.

(Filing No. 41-6 at CM/ECF p. 18). AmGUARD did not object but indicates in its
response that it is “determining whether such materials exist.” (Filing No. 41-6 at
CM/ECF p. 18). In its briefing, AmGUARD claims that “such materials, if any exist,
would fall under the purview of insurance agents, not [AmGUARD], and
[AmGUARD] does not believe it has any such materials in its possession.” (Filing
No. 46 at CM/ECF p. 10).


      As the court reads this request, it appears to seek training materials,
manuals, and the like, prepared by AmGUARD, outlining AmGUARD’s
requirements for agents selling or marketing its policies. It seems then, even if
AmGUARD gave copies to its agents in order to facilitate that training, AmGUARD
would retain possession of a master draft or copy of its own training materials. It
does not seem likely that AmGUARD allows individual agents to create and
implement their own standards for marketing and renewal of AmGUARD policies
without any participation and/or approval by AmGUARD of those materials. To the
extent AmGUARD has misread this request, it should supplement its response.


      And, Fed. R. Civ. P. 34(a) allows for discovery of documents “in the
responding party's possession, custody, or control.” Fed. R. Civ. P. 34 (emphasis
added). “[C]ontrol is defined as the legal right, authority, or ability to obtain upon
demand documents in the possession of another.” Myers v. Blumenthal, 2014 WL
4264788, at *6 (D. Neb. Aug. 28, 2014). It appears to the court that, at the very

                                         11
8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 12 of 27 - Page ID # 1007




least, AmGUARD would be able to obtain these policies and training materials from
their agents. If these documents exist, and AmGUARD has the legal ability to
obtain them, they must be fully produced.


      If AmGUARD has no copies of or control over those documents and has no
legal ability to obtain them from their agents, it must supplement its response to
Request No. 27 clarifying the situation. It may not now lodge an objection.
AmGUARD did not timely object to production of these materials in its discovery
responses, and any otherwise valid objection is waived. LOL Fin. Co. v. Johnson,
2010 WL 3020022, at *1 (D. Neb. July 22, 2010).


      Request No. 40 seeks “any and all policies, manuals, guidelines,
memorandums, or other documents establishing Defendant’s standards for
renewal and non-renewal of an existing commercial property insurance policy that
were in effect between January 1, 2017 and April 29, 2020.” (Filing No. 41-6 at
CM/ECF p. 22). AmGUARD objects to this request as irrelevant. (Filing No. 41-6
at CM/ECF p. 22).


      The court finds that the foregoing is relevant to Plaintiff’s bad faith claim.
How AmGUARD determines whether it will retain a policy is relevant. For example,
Plaintiff argues that after it reported the damage to the Subject Properties,
AmGUARD renewed Plaintiff’s policy but “the amount owed by Plaintiff to
AmGUARD increased by 48.9% while the quality of coverage provided by
AmGUARD significantly and simultaneously decreased.” (Filing No. 40 at CM/ECF
p. 14). While AmGUARD may have a perfectly reasonable explanation for its
actions, Plaintiff may probe its theory that AmGUARD has a pattern or practice of
training its employees to contain costs and increase profitability, including by
imposing substantial premium increases or policy amendments, without regard to
the specific facts presented by each insured property. For the same reason as

                                        12
8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 13 of 27 - Page ID # 1008




above, Plaintiff is entitled to reasonably seek evidence that supports its theory that
AmGUARD’s macro-level policies trickled down to Plaintiff and affected the
handling of the disputed claims. This request is relevant and proportional to that
aim.


       III.   Incentives


       This topic encompasses Interrogatory Nos. 20 and 21, and Requests for
Production Nos. 14, 21-26 and 30.


       The foregoing interrogatories and document production requests all target
information related to potential incentives paid to employees for marketing and
renewal of AmGUARD policies, as well as any potential incentives related to the
handling of first party property claims in Nebraska. This category also seeks
information related to the potential incentives to third party contractors hired by
AmGUARD to assist in the adjustment of hail loss claims in Nebraska.


       Interrogatory Nos. 20 and 21 ask for information related to Engle Martin &
Associates (“Engle Martin”) and Rimkus Consulting, Inc. (“Rimkus”). Both Engle
Martin and Rimkus were hired to assist in the assessment of damages to the
Subject Properties. Plaintiff asks AmGUARD to provide the total number of claims
on which AmGUARD asks either Engle Martin or Rimkus to assist in the
adjustment process for property claims in 2017, 2018, 2019 and 2020. (Filing No.
41-4 at CM/ECF pp. 13-14). These interrogatories also request the total amount
paid to both Engle Martin and Rimkus for their work assessing damage to
AmGUARD insured properties.


       Plaintiff claims that the foregoing information is relevant because, based on
information and belief, Engle Martin and Rimkus are enlisted by AmGUARD to

                                         13
8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 14 of 27 - Page ID # 1009




adjust claims frequently. Thus, because AmGUARD employs Engle Martin and
Rimkus in such a consistent capacity, they may be incentivized to favor
AmGUARD in the adjustment process, i.e. they may under-assess damages in
order to boost AmGUARD’s profitability. (Filing No. 40 at CM/ECF p. 18)


      AmGUARD argues that “any attempt to show bias, [is] totally immaterial and
irrelevant.” (Filing No. 46 at CM/ECF p. 10). AmGUARD claims that only the facts
known to AmGUARD at the time of the adjustment are relevant, and the insurer
need only state any reasonable basis to deny the claim. Therefore, AmGUARD
asserts, even if there was some ulterior motive or some nefarious under-
assessment by Engle Martin or Rimkus, that is irrelevant so long as Defendant can
state some other, reasonable basis for the denial. (Filing No. 46 at CM/ECF pp.
10-11); see also (Filing No. 46 at CM/ECF p. 7) (“A lawful basis exists if any single
reason for an insurer’s denial of coverage ‘is at least arguable.’” (quoting Radecki
v. Mutual of Omaha Ins. Co., 583 N.W.2d 320,255 Neb. 224, 229(1998)). Perhaps
AmGUARD will prevail. However, that does not render the potential motive or bias
irrelevant. Put differently, this type of information could be used to undercut
AmGUARD’s assertion that it conducted a proper investigation. It could also be
used to attack the credibility of the Engle Martin or Rimkus damage assessments;
that is, that Plaintiff’s breach of contract damages are greater than the amounts
disclosed by Engle Martin or Rimkus.


      The court has not found that AmGUARD had a reasonable basis for how it
handled and/or paid Plaintiff’s claims. The reasonableness of AmGUARD’s
decisions remain an open question to be litigated and to be determined by the fact
finder. The finder of fact may ultimately determine that Plaintiff’s recovery is barred
because AmGUARD has offered proof of a reasonable claim denial. But until that
happens, if ever, Plaintiff is allowed to pursue discovery to prove the denial,
delayed assessment, and/or underpayment of Plaintiff’s claims was not the result

                                          14
8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 15 of 27 - Page ID # 1010




of a reasonable, good faith investigation. AmGUARD cannot limit Plaintiff’s
investigation of this case simply because it believes its own theory will win the day.
Interrogatory Nos. 20 and 21 are relevant.


      They are also proportionate to the needs of the case. The information is
central to Plaintiff’s theory, and AmGUARD has done nothing to “quantifiably
explain” any burden it would incur if compelled to produce this information. Vallejo
v. Amgen, Inc., 903 F.3d 733, 740 (8th Cir. 2018). There is no evidence that
answering these interrogatories would be unduly burdensome or that Plaintiff might
obtain this information elsewhere. Indeed, other courts have recognized that in a
lawsuit alleging bad faith on the part of the insurer, the insurer often has a “virtual
monopoly over the evidence required to support such an action.” Seabron, 862 F.
Supp. 2d at 1157. AmGUARD must fully respond to Interrogatory Nos. 20 and 21.


      And for the same reasons, Request Nos. 21-26 are also relevant and
proportional. Those requests ask for documents reflecting the foregoing
arrangements with and payment history to Engle Marin and Rimkus. The court will
require production.


      As to Request for Production No. 14, AmGUARD has withdrawn its
objection, but is withholding production “subject to court in camera review for
relevancy.” (Filing No. 41-19 at CM/ECF p. 13). AmGUARD has not formally
requested in camera review – it just incorporated its desire for court review into its
response to this discovery request. Its brief in opposition to the motion to compel
does not elaborate as to why in camera review is necessary. And, before
AmGUARD withdrew its objection and agreed to produce this information subject
to review by the court, it never claimed that this information was proprietary or
confidential. AmGUARD’s original response to Request No. 14 objected only on
relevancy. (Filing No. 41-19 at CM/ECF p. 13). The court may have allowed for

                                          15
8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 16 of 27 - Page ID # 1011




limited in camera review if AmGUARD had made some claim of privilege,
confidentiality, trade secret or the like. It has not, and the court does not conduct
in camera review of documents simply to determine whether and to what extent
the contents are relevant. AmGUARD’s request for in camera review is denied. It
shall produce the documents, as requested.


       IV.   People Involved


      This topic encompasses Interrogatory No. 2 and Requests for Production of
Documents Nos. 28, 29, 31, and 32.


      Interrogatory No. 2 asks AmGUARD to identify “each and every person who
had any role whatsoever in setting up, working on, or adjusting any of Plaintiff’s
claims for damages to the Subject Properties.” (Filing No. 41-4 at CM/ECF p. 5).
The parties agree that AmGUARD must supplement its response to this
interrogatory to include all relevant persons. To the extent that supplementation
has not occurred, AmGUARD will be compelled to supplement this response.


      Requests for Production of Documents Nos. 28, 29, 31, and 32 ask for
production of the personnel files and the performance reviews of the individuals
specifically involved in the handling of Plaintiff’s claims. (Filing No. 41-6 at CM/ECF
pp. 18-20). Plaintiff claims that these documents are relevant “because AmGUARD
relied on its employees’ decisions, estimates, and evaluations in handling Plaintiff’s
claims. It is thus critical for Plaintiff to discover whether such employees were
capable, competent, and/or qualified to take the actions they took and to make the
decisions they made.” (Filing No. 40 at CM/ECF p. 25). AmGUARD again claims
that the information is irrelevant, because




                                          16
    8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 17 of 27 - Page ID # 1012




         any information about the adjuster, claims supervisors, etc. contained
         in personnel files is irrelevant to whether or not the adjuster had a
         reasonable basis for making the decision he did based on the facts
         known to him when the decision was made. Any merit awards,
         disciplinary actions, etc. contained in a personnel file have no
         relevance to determining if Defendant had a reasonable basis for
         making the decision it did in regards to the Plaintiff’s claims.

(Filing No. 46 at CM/ECF p. 11). However, information about incentives earned
(and on what they were based), or disciplinary actions taken (and why) may be
relevant to how the involved individuals handled this claim. Other courts in the
Eighth Circuit agree and have allowed discovery of personnel files in first party
insurance bad faith claims. See, e.g., Hoyme v. Allied Prop. & Cas. Ins. Co., 2009
WL 10722466, at *3 (D.S.D. Dec. 1, 2009). But, “[t]he highly personal and private
nature of information in a personnel file compels careful consideration of this
request and limitation to no more than that clearly material to the claims or
defenses asserted.” Hill v. Auto Owners Ins. Co., 2015 WL 1280016, at *3 (D.S.D.
Mar. 20, 2015).


         After consideration of the relevancy of this information in proportion to the
needs of this case, the court will compel limited production of the personnel files.
The court finds that Plaintiff has stated a sufficient bases to obtain the file of William
Ardoline, the adjuster who personally handled Plaintiff’s claim, as well as the
personnel file of his direct supervisor, Nona Loftus. The performance reviews,
including eligibility for incentive payments, of those two individuals are likewise
discoverable. The court will compel production of the requested documents in
Request Nos. 28, 29, 31 and 32, as limited here and subject to the proposed
redactions outlined within the requests.1



1AmGUARD again seeks in camera review of these documents prior to production, but it had not elaborated
on that request in its briefing or made a formal request to the court. The court finds that production to
Plaintiff, subject to the parties’ protective order (Filing No. 20) and the proposed redactions, is sufficient.

                                                     17
8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 18 of 27 - Page ID # 1013




       V.    Pattern and Routine of Denying Claims


      This topic encompasses Requests for Production Nos. 2, and 15-17.


      Request No. 2 asks for production “each and every complaint made by
AmGUARD’s insureds in Nebraska against AmGUARD during the past five years
concerning the manner in which any first party Businessowners’ property claim
was handled.” (Filing No. 41-6 at CM/ECF p. 4).


      For largely the same reasons as repeatedly addressed above, Plaintiff
claims that Request No. 2 relevant to whether AmGUARD acted in bad faith when
adjusting Plaintiff’s claims. (Filing No. 40 at CM/ECF p. 26). AmGUARD, again for
largely the same reasons as addressed above, claims that even if AmGUARD “had
a history of questionable claims denials, or if it has a history of exceptional claims
handling, either scenario does not create a scintilla of evidence as to whether
Defendant had a reasonable basis to decide these claims the way it did based on
the facts known to it.” (Filing No. 46 at CM/ECF p. 12).


      Some courts have been wary of discovery into unrelated complaints and
past claims handling, citing confidentiality concerns for the other insureds. See,
e.g., Collins v. JC Penney Life Ins. Co., 2003 WL 25945842, at *5 (S.D. Cal. May
6, 2003). And other courts have noted that evidence of the handling of other claims
– even the mishandling of other claims – comes dangerously close to the kind of
propensity evidence our judicial system, as a general principle, seeks to avoid.
See Geico Cas. Co. v. Beauford, 2006 WL 4774798, at *1 (M.D. Fla. Aug. 22,
2006). Some jurisdictions, however, have found narrowly tailored requests for past
complaints relevant to an asserted pattern or practice of bad faith claim denial.
Beyer v. Medico Ins. Grp., 266 F.R.D. 333, 339 (D.S.D. 2009). The determination
is fact specific and should consider the specific discovery request at issue and the

                                         18
    8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 19 of 27 - Page ID # 1014




facts and circumstances of the case presently before the court. Beauford, 2006
WL 4774798, at *1.


         Plaintiff tailored its requests geographically (to Nebraska), temporally (to the
last five years) and topically (to hail damage). On balance, the court find the
request reasonably tailored and relevant to Plaintiff’s theory of bad faith. Plaintiff
is entitled to explore its own theory as to the basis for denial, irrespective of
AmGUARD’s contention that its explanation is the only one relevant. AmGUARD
will produce the documents responsive to Request No. 2.2


         Request No. 15 asks for copies of “quality control audits or surveys” related
to the handling of hail claims in Nebraska in 2017 through 2019, (Filing No. 41-6
at CM/ECF pp. 13-14), and Request No. 16 seeks “quality control audits”
specifically related to Plaintiff’s claims, (Filing No. 41-6 at CM/ECF p. 14).
AmGUARD objects on relevancy but, in supplemental responses to each request,
indicates that no responsive documents exist. (Filing No. 41-19 at CM/ECF p. 14).
There is nothing in the record to suggest that AmGUARD’s assertion is
disingenuous. Plaintiff indicates in its briefing that AmGUARD may be
“wordsmithing” the request to avoid producing responsive documents. But that
assertion is purely conjecture. The request is clearly worded, and the court finds
no obvious risk that the parties are defining a term within either request in
fundamentally different ways. To the extent a disagreement in the meaning and
scope of this request comes to light, the court can revisit this issue. As it stands,
there is nothing to compel.




2AmGUARD claims that Plaintiff has equal access to public complaints made against AmGUARD. While
Plaintiff might have the ability to obtain complaints made to the Nebraska Department of Insurance, the
burden is on the producing party, unless that burden is undue. There is no evidence that AmGUARD’s
production of the complaints would be an undue burden. AmGUARD must compile and produce the public
complaints, along with all other responsive documents.

                                                 19
8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 20 of 27 - Page ID # 1015




      Request No. 17 asks for “claim committee” documents, including “reports,
committee minutes, memos, or written notes prepared or taken in connection with
any meetings held relating to each and every claim opened in relation to claimed
damages to the Subject Properties.” (Filing No. 41-6 at CM/ECF p. 14). AmGUARD
stands on its assertion that it has no responsive documents. (Filing No. 46 at
CM/ECF p. 12). As with Request Nos. 15 and 16, the court cannot compel
production of documents that do not exist.


       VI.   Business Successes


      This topic encompasses Interrogatory No. 19, which requests “the number
of Businessowners’ property insurance claims submitted to AmGUARD in 2017,
2018, and 2019, arising, in whole or in part, out of wind and/or hail damage in
Nebraska or the region/district/division designated by you to include Kearney,
Nebraska.” (Filing No. 41-4 at CM/ECF p. 13).


       Plaintiff argues that the total number of hail damage claims is relevant to
contextualize the total number of complaints (sought in Request for Production No.
2). Put differently, knowing both the total number of claims and the total number
of complaints will allow Plaintiff to proportionally assess the frequency of
complaints, which depending on the outcome, would either bolster or undercut
Plaintiff’s bad faith “pattern or practice” theory. (Filing No. 40 at CM/ECF p. 30). As
has consistently been AmGUARD’s position, it argues that “Plaintiff is fishing for
evidence it can use to show an institutional pattern of conduct, conduct not relevant
to this lawsuit because it neither proves nor disproves any facts on which
Defendant based its reasonable decisions on Plaintiff’s claims.” (Filing No. 46 at
CM/ECF p. 13).




                                          20
8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 21 of 27 - Page ID # 1016




      Hereinabove, the court found that the total number of complaints against
AmGUARD, specifically in hail damages claims, in Nebraska, in the last five years,
were relevant. The court finds that the total number of claims is likewise relevant.
But, the court notes that the responsive documents should be limited to claims
where the predominate cause of loss arises out of wind or hail damage, in
Nebraska, and only for the years requested.


      VII.   Insuring Plaintiff’s Properties


      This topic encompasses Request for Production Nos. 4 and 34. Request No.
4 seeks “a complete copy of the underwriting file(s)” for the Subject Properties,
(Filing No. 41-6 at CM/ECF pp. 8-9), and Request No. 34 seeks “copies of any
application(s) and reapplication(s) for insurance submitted to AmGUARD by
Plaintiff, including “all photographs, inspection sheets, underwriting analysis, and
other documentation relating to the condition of the Subject Properties following
Plaintiff’s submission of said insurance application(s) and/or reapplication(s),”
(Filing No. 41-6 at CM/ECF p. 20).


      In its briefing AmGUARD “agrees it made no objection to [R]equest No. 34,
and also agrees Request No. 4 may bear relevancy to this lawsuit, so these items
will be produced subject to any claim of privilege.” (Filing No. 46 at CM/ECF p. 13).


      It appears that this dispute is resolved. However, the court will also formally
compel production, so that expectations and deadlines are clear. Production of
these documents (to the extent they have not been previously produced) must be
made on or before the supplemental response deadline set at the conclusion of




                                          21
    8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 22 of 27 - Page ID # 1017




this order. AmGUARD must also formally supplement its response to Request No.
4 to reflect the withdrawal of its objection.3


        VIII.   Loss Reserves


         This topic encompasses Request for Production No. 11. At the telephonic
conference held on December 22, 2020, the court and the parties discussed this
request at length, and the court instructed the parties to continue good faith
discussions. Request No. 11 asks for


         any and all documents showing loss reserve history relating to each
         and every claim opened in relation to claimed damages to the Subject
         Properties relating to Policy Nos. TIBP876132; TIBP880809;
         TIBP992073; and/or TIBP992085, including but not limited to original
         reserves; all changes to reserves; reasons for changes to reserves;
         and Defendant’s methods and criteria for setting reserves.

(Filing No. 41-6 at CM/ECF p. 12). Many jurisdictions have determined that loss
reserves are relevant in first party bad faith claims against an insurer. See U.S.
Fire Insurance Co. v. Bunge North America, Inc., 244 F.R.D. 638, 645 (D. Kan.
2007) (“the actual amounts of the Insurers' loss reserves-including any changes to
those amounts-could, at the least, lead to admissible evidence relating to the
Insurers' own beliefs about coverage and their liability, as well as their good or bad
faith in handling and investigating [the insured's] claims.”); Flintkote Co. v. General
Acc. Assur. Co. of Canada, 2009 WL 1457974, at *4–5 (N.D. Cal. May 26, 2009)
(“the reserves may indicate an estimate of the amount that defendant believed or
knew it would have to pay for plaintiff's ... claims” and “may assist plaintiff in
evaluating its bad faith claim and preparing it for trial.”); Fireman's Fund Ins. Co. v.
Great Am. Ins. Co. of N.Y., 284 F.R.D. 132, 139 (S.D.N.Y.2012) (“information

3 To the extent AmGUARD has changed its position on Request No. 4 and plans to maintain its objection,
its relevancy objection is overruled.

                                                 22
8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 23 of 27 - Page ID # 1018




concerning the reserve information” would support “claims that [insurer] failed to
attempt in good faith to effectuate a prompt, fair and equitable settlement of
[insured’s] claims”).


      That said, an insurer may protect calculation of loss reserves pursuant to
the work product privilege doctrine, where the reserve calculations were made in
anticipation of litigation. See Simon v. G.D. Searle & Co., 816 F.2d 397, 401 (8th
Cir. 1987). AmGUARD filed a “Notice of Privilege Log” in this case, (Filing No. 24),
which lists responsive documents that AmGUARD believes are subject to either
attorney-client or work product privilege. Calculation of loss reserves are not listed
within AmGUARD’s log. Strictly speaking, AmGUARD likely did not list the loss
reserves because, when it prepared the privilege log, AmGUARD maintained that
the loss reserve information was irrelevant, and thus not subject to disclosure on
the log pursuant to Fed. R. Civ. P. 26(b)(5). Failure to list the reserve calculations
on the log is not dispositive.


      It is unclear when, exactly, AmGUARD would have started taking actions “in
anticipation of litigation.” Searle & Co., 816 F.2d at 401. The oldest items on the
privilege log are dated April 30, 2020, but the first disputed claim payment was
remitted to Plaintiff on September 4, 2019. And the lawsuit was filed on December
16, 2019. (Filing No. 41-35 at CM/ECF p. 3). In the court’s view, any loss reserve
calculation made after September 4, 2019 would arguably have been made in
anticipation of litigation. The tenor of the dispute, and the likelihood that a lawsuit
would result, seems to have likely been apparent to both parties after that first
disputed payment.


      Having weighed the law and the specific timeline of this case, the court will
compel production of all information responsive to Request No. 11, generated prior
to September 4, 2019. Any responsive loss reserve information from after

                                          23
    8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 24 of 27 - Page ID # 1019




September 4, 2019, created with the input of counsel and/or in preparation for
litigation, must be listed on a Rule 26(b)(5) privilege log. And, if AmGUARD
believes in good faith that any responsive loss reserve information was prepared
in anticipation of litigation before September 4, 2019, it must seek leave of court
before it withholds those documents based on a claim of work product privilege.4


         IX.    Claims File


         This topic encompasses Request No. 3, which seeks a copy of AmGUARD’s
entire claims file. (Filing No. 41-6 at CM/ECF pp. 5-8). AmGUARD and Plaintiff
agree that AmGUARD has previously produced more than 3,000 pages of
documents that AmGUARD argues comprise the entire claims file(s) for the
disputed claims. (Filing No. 46 at CM/ECF pp. 13-14). Plaintiff believes that
additional responsive documents may exist but were not included by AmGUARD
in its production, based on a narrower definition of “claims file” utilized by
AmGUARD. (Filing No. 40 at CM/ECF pp. 32-33).


         As the undersigned discussed with the parties on December 22, 2020, the
court was willing to allow Plaintiff to lodge limited, additional document production
requests, targeting information it has reason to believe exists, is relevant to this
claim, but may not have been captured by production of the “claims file”
specifically. It does not appear that Plaintiff did so, and the court is not willing to
allow additional discovery requests now that three additional months have elapsed.



4  It appears that AmGUARD believes that all actions taken after August 20, 2019 were “in anticipation of
litigation” because Plaintiff sent the adjuster an email on that date saying that he would hire an attorney if
AmGUARD did not resolve his claim “within a week.” (Filing No. 41-35 at CM/ECF p. 2). The court finds
insufficient support, on this record, for use of that date. AmGUARD did not issue a disputed payment until
September 2019 or retain counsel until sometime in early 2020. The lawsuit was filed in December 2019.
To the extent specific, disputed documents were created by AmGUARD in the two weeks between August
20, 2019 and September 4, 2019, AmGUARD will be allowed to seek leave of court to assert its privilege,
and the court will evaluate the disputed information.

                                                     24
8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 25 of 27 - Page ID # 1020




      If AmGUARD uncovers additional information responsive to Request No. 3,
it must produce it. But, at this point, it does to appear there is anything to
specifically compel as it relates to Request No. 3.


       X.   Additional At-Issue Requests


      This topic encompasses Requests for Production Nos. 9, 35, and 45-47.


      Request No. 9 asks for


      All claims manuals, policies and procedures, guidelines, operation
      guides, memoranda, directives, letters, and other forms of written
      communication in effect in 2017, 2018, and 2019 in Nebraska and
      directed to claims personnel, claims managers, claims supervisors, or
      any other person acting on behalf of AmGUARD in the handling of
      claims, that refer or relate in any way to the handling of claims
      generally or to the handling of claims of like character to the claims at
      issue in this action.

(Filing No. 41-6 at CM/ECF pp. 11-12). In response, AmGUARD says it “will
produce a 2017 claims manual for handling property damage claims.” (Filing No.
41-6 at CM/ECF p. 12). AmGUARD did not otherwise object to this request. Thus,
regardless of any relevancy or proportionality analysis, AmGUARD’s objection is
waived. LOL Fin. Co. v. Johnson, 2010 WL 3020022, at *1 (D. Neb. July 22, 2010)
(“failure to make a timely objection to a request for production or interrogatories
results in a waiver of any otherwise-valid objection”). The court cannot infer an
objection not specifically lodged, and AmGUARD must fully answer this request,
as drafted. Likewise, AmGUARD has not objected to Request Nos. 45-47, any
objection is waived, and it must fully respond to those requests, as well.




                                         25
8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 26 of 27 - Page ID # 1021




      Request No. 35 seeks “documents relating to the calculation of premiums
for Plaintiff’s insurance policies, or any component of Plaintiff’s policies if
calculated separately, from January 1, 2017 to February 1, 2020.” (Filing No. 41-6
at CM/ECF p. 20). AmGUARD objected to this request as overly broad, irrelevant
and as seeking propriety information. In its briefing, AmGUARD makes the same
relevancy argument that it has lodged to the lions’ share of disputed requests:
Because bad faith is evaluated on an objective standard, only information related
narrowly to the assessment of the claim is relevant. (Filing No. 46 at CM/ECF p.
14). As with the above, that argument is unavailing.


      Documents reflecting the calculation of Plaintiff’s premiums is reasonably
calculated to obtain information related to AmGUARD’s inspections of the Subject
Properties, value assessment of the Subject Properties, and other information
considered by AmGUARD related to the condition of the Subject Properties.
AmGUARD’s internal position on the value of the property and the valuation of a
continued insurance relationship could be relevant to how it then handled these
disputed claims. This discovery is reasonably calculated, and production will not
impose more than a minimal burden—certainly not undue burden—on AmGUARD.
These documents shall be produced, subject to the parties’ protective order.


                                   CONCLUSION


      For all the reasons stated hereinabove, Plaintiff’s motion is granted in part
and denied in part. The parties are instructed to work in good faith to facilitate the
supplemental production of documents and to attempt to resolve any ancillary
disputes that may arise surrounding this extensive, additional discovery.


      Accordingly, IT IS ORDERED:


                                         26
8:20-cv-00197-BCB-CRZ Doc # 58 Filed: 03/23/21 Page 27 of 27 - Page ID # 1022




     1)    Plaintiff’s Motion to Compel (Filing No. 39) is granted in part and
           denied in part, as outlined in this order.


     2)    On or before May 7, 2021, AmGUARD shall supplement its responses
           to the disputed discovery and make a supplemental production of
           documents consistent with this order.


     3)    If a dispute regarding the application and compliance with this order
           arises, on or before May 24, 2021, the parties shall contact the court,
           at zwart@ned.uscourts.gov, for a discovery dispute conference prior
           to filing any additional discovery motion related to the issues
           addressed and resolved herein.



     Dated this 23rd day of March, 2021.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge




                                        27
